Citation Nr: 0904001	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  97-30 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Esquire



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from December 1943 to October 
1947.  He died in February 1997.  The appellant is his 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  In March 1999 and May 2004 the Board 
remanded the matter for additional development.  

In April 2005 the Board denied the appeal.  The appellant 
subsequently appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an order 
issued in May 2006, the Court granted a Joint Motion to 
vacate the Board's decision and remand the case for further 
action.

In October 2006 and July 2008 the Board again  remanded the 
matter for additional development.  That development having 
been completed, the claim has been returned to the Board and 
is now ready for appellate disposition.


FINDINGS OF FACT

1.  The veteran died in February 1997 and the immediate cause 
of death was cancer of an unclear origin.  The significant 
conditions contributing to death were a liver abscess, 
Parkinsonism, and post-traumatic stress disorder (PTSD). 

2.  At the time of the veteran's death, he was service-
connected for PTSD and no other condition. 
 
3. The evidence does not establish that the veteran's death 
was causally related to active service or to his service-
connected PTSD. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. § 1310, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.310, 3.159, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1310, a surviving spouse of a qualifying 
veteran may be eligible for death compensation when service- 
connected disabilities were the principal or contributory 
cause of the veteran's demise.  38 U.S.C.A. § 1310;  Hilkert 
v. West, 12 Vet. App. 145 (1999); 38 C.F.R. § 3.312(a). 
 
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability 
singly or jointly was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b). Contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service- connected disability contributed to death, it must 
be shown that it contributed substantially or materially; 
that it combined to cause death; that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection. 
38 C.F.R. § 3.312(c)(1). 
 
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2). 
 
There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3). 
 
Service connection for the cause of the veteran's death may 
also result from a disability incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 
After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 . The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001). 
 
In this appeal, the appellant claims that the veteran's 
service-connected PTSD was a contributory factor in his 
death.  She asserts that her contentions are supported by 
both the death certificate (which lists PTSD as an underlying 
cause of death) and the opinion of the veteran's private 
physician.  
At the outset, the Board wishes to emphasize that the 
sincerity of the appellant's beliefs here is not doubted.  
The Board has sympathetically reviewed all of the appellant's 
correspondence, as well as statements made by the veteran 
himself before his death, including his direct account of the 
trauma he experienced when serving onboard the USS Princeton 
as it was struck by a kamikaze and sunk.  The Board in no way 
intends to minimize the severity of the veteran's post-
traumatic stress disorder by way of this decision, and is 
cognizant of the diminished quality of life both the 
appellant and the veteran endured as a result of his military 
service.  
 
Unfortunately, the objective medical evidence here simply 
does not support the benefit the appellant is seeking.  The 
evidence is not in equipoise as to whether the veteran's 
service-connected PTSD was the principal cause of death, 
whether it contributed substantially or materially to cause 
the veteran's death, whether it aided or lent assistance to 
produce death, or whether it accelerated the veteran's 
demise.  38 C.F.R. § 3.312(c)(1)- (3). 
 
Taking the positive evidence first, the veteran's February 
1997 Certificate of Death shows that the immediate cause of 
death was cancer of an unknown origin and that the underlying 
causes of death were a liver abscess, Parkinsonism, and PTSD. 
At the time of the veteran's demise, service connection for 
PTSD, rated as 10 percent disabling, was in effect.  
Additionally, in May 1997, the veteran's private physician, 
T.H., M.D., submitted a report in which he stated that the 
veteran's death was related "in a large part to his 
longstanding post-traumatic stress disorder."  
 
The negative evidence includes a number of medical opinions.  
Taking them in chronological order, in September 2000, VA 
received a psychiatric medical opinion wherein the 
psychiatrist found that the veteran's PTSD had "little 
contributory effect" on the cause of his demise.  In March 
2003, two expert physicians stated that there was no evidence 
to support a cause and effect relationship between PTSD and 
cancer.  The physicians found that the veteran's PTSD was not 
the principal cause or a contributing cause to his death.  In 
September 2004, another psychiatrist, in effect, confirmed 
the findings of the two experts, and found that no additional 
opinions were needed.  In March 2008, a VA examiner opined 
that, "[i]t is less likely as not that the veteran's PTSD 
symptoms were a principal cause of death," and that the 
medical evidence was not sufficient to support PTSD as a 
contributing cause to the veteran's death.  
 
The Board finds that the negative evidence outweighs the 
positive evidence in this case.  Each of the March 2003 VA 
examiners, as well as the March 2008 VA examiner, provided 
persuasive rationales for the conclusions reached.  The first 
March 2003 examiner, a psychiatrist, stated that because 
there was "not evidence of a significant exacerbation of his 
posttraumatic stress disorder through treatment records prior 
to his death," he could not find that the veteran's PTSD 
caused or hastened his death.  The examiner further noted 
that he "knew of no evidence to support posttraumatic stress 
disorder causing cancer in individuals."  The second March 
2003 VA examiner, a medical oncologist, similarly stated 
that, "[t]hough PTSD is listed as one of the four diagnoses 
on the patient's death certificate, there is no mention of 
PTSD as a contributing even to his deteriorating neurological 
situation over the past couple of years."  The March 2008 VA 
examiner found, "[t]here is no record, in either c-file or 
CPRS, that the veteran was undergoing treatment for PTSD or 
that there was a worsening of this condition in the years 
prior to his death."  The Board finds these medical opinions 
persuasive because the supporting rationales are logical and 
supported by the medical record, which does not reveal a 
dramatic worsening of the veteran's PTSD just prior to his 
death.  Based upon these competent medical opinions, it 
appears that the status of the service-connected PTSD during 
the end stage of the veteran's like was not so overwhelming 
that the veteran's death was to be anticipated irrespective 
of coexisting conditions or that it even had a material 
influence in accelerating death.  
By contrast, the Board finds the May 1997 opinion less 
persuasive.  In the May 1997 report Dr. T.H. describes that 
the veteran's PTSD was accompanied by dementia and body 
tremors, that he deteriorated and had to be hospitalized just 
prior to his death in December 1996 because of this, and that 
he never fully recovered to his previous state.  However, the 
report does not indicate that Dr. T.H. had ever treated the 
veteran for PTSD, and a review of his accompanying treatment 
notes confirms this.  He does not distinguish symptoms of 
PTSD from other disorders the veteran had, including 
Parkinson's disease.  In March 2003, an expert physician 
noted that Dr. T.H. did not treat the veteran for PTSD.  This 
lessens the credibility of Dr. T.H.'s opinion on the state of 
the veteran's PTSD.  Moreover, in his report Dr. T.H. fails 
to explain how the veteran's actual death was related to his 
PTSD.  Even assuming, arguendo, that the veteran's PTSD did 
worsen just before his death, Dr. T.H. never explains how 
this deterioration caused the veteran die.  He simply 
concludes that, "[the veteran] was eventually found to have 
cancer."  As noted above, in determining whether a service-
connected disability contributed to death, it is not 
sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).   
 
For these reasons, the probative and persuasive evidence 
weighs against the appellant's claim.  With regard to the 
appellant's assertions, she is qualified to report any 
symptom or manifestation personally observed, but she is not 
shown to be qualified to render a diagnosis or to provide an 
etiological nexus between the veteran's cause of death and 
his service-connected PTSD or his period of service. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2  Vet. App. 492, 494 (1992).  The 
Board does not doubt the sincerity of the appellant's belief 
that there is a nexus, however, the statements of the 
appellant as to this connection cannot be of probative value.  
 
In this case, service connection on a direct basis is not 
warranted.  The appellant has not provided any medical 
evidence which establishes a relationship between the causes 
of the veteran's death (cancer) and his military service.  
The service medical records are silent and the post-service 
medical evidence does not attribute the veteran's cancer to 
active service.  As such, service connection on this basis is 
not warranted.

In light of the foregoing, the evidence weighs against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, and the appeal must be 
denied. 

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
May 2004 and November 2006  provided the appellant with an 
explanation of the type of evidence necessary to substantiate 
her claim, as well as an explanation of what evidence was to 
be provided by her and what evidence the VA would attempt to 
obtain on her behalf.  The letter of November 2006 
specifically informed the appellant that she should submit 
any additional evidence that she had in her possession.  That 
letter also provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should service connection be granted, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The appellant's initial duty-to-assist letter was not 
provided before the adjudication of her claim.  However, 
after she was provided the letters she was given a full 
opportunity to submit evidence, and her claim was 
subsequently readjudicated.  She has not claimed any 
prejudice as a result of the timing of the letters, and the 
Board finds no basis to conclude that any prejudice occurred.  
Any notice defect in this case was harmless error.  The 
content of the aggregated notices, including the notice 
letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  After VA provided this notice, the appellant 
communicated on multiple occasions with VA, without informing 
it of pertinent evidence.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  For all 
of these reasons, the Board concludes that the appeal may be 
adjudicated without a remand for further notification.  

The Court recently held in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), that when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a veteran 
was service connected for a disability during his or her 
lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  In September 2008 the appellant was sent a notice 
letter fully complying with the requirements of Hupp.  

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  A number of VA medical opinions 
have been sought and obtained.  The appellant was afforded 
the opportunity for a personal hearing.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  Indeed, in June 2008 
the appellant indicated she has no additional evidence to 
submit.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


